Name: 88/511/EEC: Council Decision of 26 September 1988 concerning the conclusion of a Cooperation Agreement between the European Economic Community and the Kingdom of Sweden on research in the field of the recycling and utilization of waste
 Type: Decision
 Subject Matter: Europe;  information and information processing;  international affairs;  financing and investment;  European construction;  technology and technical regulations
 Date Published: 1988-10-07

 Avis juridique important|31988D051188/511/EEC: Council Decision of 26 September 1988 concerning the conclusion of a Cooperation Agreement between the European Economic Community and the Kingdom of Sweden on research in the field of the recycling and utilization of waste Official Journal L 276 , 07/10/1988 P. 0011 - 0011COUNCIL DECISION of 26 September 1988 concerning the conclusion of a Cooperation Agreement between the European Economic Community and the Kingdom of Sweden on research in the field of the recycling and utilization of waste (88/511/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas, by its Decision 86/235/EEC (3), the Council adopted a research programme on materials (raw materials and advanced materials) (1986 to 1989) which includes a subprogramme covering among others, research areas in the field of the recycling and utilization of waste; whereas Article 6 of that Decision authorizes the Commission to negotiate agreements with third States, in particular those involved in European cooperation in the field of scientific and technical research (COST), with a view to associating them fully or partly with this programme; Whereas, by Decision 87/177/EEC (4), the Council approved the conclusion on behalf of the European Economic Community of the Framework Agreement for scientific and technical cooperation between the European Communities and, among others, the Kingdom of Sweden; Whereas the Cooperation Agreement between the European Economic Community and the Kingdom of Sweden on research in the field of the recycling and utilization of waste should be approved; Whereas the Treaty does not provide, for the action concerned, powers other than those of Article 235, HAS DECIDED AS FOLLOWS: Article 1 The Cooperation Agreement between the European Economic Community and the Kingdom of Sweden on research in the field of the recycling and utilization of waste is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall give the notification provided for in Article 11 of the Agreement (5). Done at Brussels, 26 September 1988. For the Council The President Th. PANGALOS (6) OJ No C 92, 9. 4. 1988, p. 7. (7) OJ No C 235, 12. 9. 1988. (8) OJ No L 159, 14. 6. 1986, p. 36. (9) OJ No L 71, 14. 3. 1987, p. 29. (10) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council. EWG:L000UMBE08.95 FF: 0UEN; SETUP: 01; Hoehe: 446 mm; 57 Zeilen; 2476 Zeichen; Bediener: HELM Pr.: C; Kunde: ................................